DETAILED ACTION

Claims 1-20 are pending. Claims 1, 7 and 14 have been amended.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 03/03/2022, for the non-final office action mailed on 01/24/2022.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Response to Arguments
Applicant’s arguments filed 03/03/2022 have been considered but are moot in view of new ground(s) rejection.
 Applicant argues prior art doesn’t teach generating, using the test case/software code coverage mapping, a test suite that includes a subset of the plurality of test cases that were run on the plurality of software code modules, see applicant’s remarks pp. 8-10. Examiner respectfully disagrees as paragraph [0024] of Ramraz shows the coverage report showing how many times or which test cases were executed on blocks of code which is used to determine whether duplication of the test and testing being done twice was occurring. This was tests can be merged into one single merged test which will execute the test in less time.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: test case sub-engine, a software code determination sub-engine, and a test case/software code coverage mapping sub-engine in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramraz et al. (US-PGPUB-NO: 2019/0018761 A1) hereinafter Ramraz, in further view of Klein (US-PGPUB-NO: 2019/0377666 A1).

As per claim 1, Ramraz teaches a software code testing system, comprising: test case sub-engine that is coupled to the test case database and that is configured to: run each of the plurality of test cases on a plurality of software code modules (“Method 200 may begin at block 202. At block 202, a processing device executing the testing component 134 may identify a plurality of tests 136 for a source code 135. The source code 135 may include blocks of code (e.g., functions, lines of code within the functions, etc.). The plurality of tests 136 may include automation tests that are developed to exhaustively test each code path in the source code 135. In some instances, numerous tests 136 may include overlapping test cases and/or blocks of code that are tested,” see Ramraz paragraph [0030], the source code is interpreted as the software code modules being tested against test cases); a software code coverage determination sub-engine that is configured to: identify, based on the running of each of the plurality of test cases on the plurality of software code modules, a respective software code coverage for each at least one software code method included in each of the plurality of software code modules (“At block 204, the processing device may analyze the plurality of tests 136 to identify the overlapping blocks of the source code 135 and/or test cases that are to be tested by each of the tests 136. Analyzing the tests 136 may include generating code coverage reports 137 each associated with one of the tests 136. Each of the code coverage reports 137 may provide an indication of one or more of the plurality of blocks of code that are tested by a respective test 136,” see Ramraz paragraph [0031], where the code coverage reports is interpreted as the software code coverage for each test case executed); a test case/software code coverage mapping sub-engine that is configured to: map the respective software code coverage for each of the at least one software code method included in each of the plurality of software code modules with the respective test case that was run on that software code module to provide a test case/software code coverage mapping (“Further, analyzing the tests 136 may include generating a code flow diagram 138 for each of the code coverage reports 137. The code flow diagram 138 may include nodes representing the blocks of code of the source code 135 and edges connecting the nodes. Each of the nodes in the code flow diagram 138 may include an indication of whether a represented block of code and/or a test case is tested by the respective test 136,” see Ramraz paragraph [0031], where the code flow diagram is interpreted as the mapping between the test cases and the code coverage reports); and a test suite optimization sub-engine that is configured to: generate, using the test case/software code coverage mapping (see Ramraz paragraph [0026], showing the code flow diagram being used to merge a subset of tests which were used to test block of code and merging into a merged test), a test suite that includes a subset of the plurality of test cases that were run on the plurality of software code modules (see Ramraz paragraph [0024], showing how many tests or how many times a test was executed on block of code) and that provide a desired level of software code coverage of the software code methods included in the plurality of software code modules using a minimum number of the plurality of test cases (“At block 206, the processing device may merge a subset of the tests 136 that includes the overlapping blocks of the source code 135 to create a merged test 139. In an example, merging the subset of tests 136 may include selecting the subset of tests 136 in view of a predetermined threshold related to an execution time of blocks of code in the subset of tests or a predetermined threshold related to a percentage of the overlapping blocks of the source code 135 that are to be tested by each of the tests 136,” see Ramraz paragraph [0032], where the merged test is interpreted as the test suite which includes a subset of test cases based on a threshold (i.e., desired level)).
Ramraz does not explicitly teach a test case database storing a plurality of test cases. However, Klein teaches a test case database storing a plurality of test cases (“At 304, the test controller may generate a reduced test suite (such as reduced test suite 164) to test the block of code stored in the code repository by at least selecting, from the plurality of test cases based on the at least one test statistic, at least the test case. The block of code may include the portion of code. For example, as shown in FIG. 1B, the block of code 160 includes the portion of code 162,” see Klein paragraph [0045]) 
Ramraz and Klein are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Ramraz’s teaching of source code test consolidation using code coverage with Klein’s teaching of optimization of software test scheduling using test statistics to incorporate a database in order to test code and generate feedback based on the testing of the code which can be used to make the optimization needed to have more efficient software tests.

As per claim 2, Ramraz modified with Klein teaches wherein the desired level of software code coverage is the maximum software code coverage of the software code methods included in the plurality of software code modules (“The test merging module 330 may merge a subset of the tests 136 that include the overlapping blocks of the source code 135 to create a merged test 139. In an example, merging the subset of tests 136 may include selecting the subset of tests 136 in view of a predetermined threshold (e.g., execution time threshold, overlap percentage, number of tests including the overlap threshold, etc.),” see Ramraz paragraph [0039], examiner is interpreting the overlap percentage as the maximum desired level for including block of codes).

As per claim 4, Ramraz modified with Klein teaches wherein the test case sub-engine is configured to: run, subsequent to the generation of the test suite, each of the subset of the plurality of test cases included in the test suite on the plurality of software code modules (“The merged test 139 and the remaining tests may be executed on the source code 135. As previously noted, the merged test 139 may execute in less time and consume less resources of the client device 130 than executing the subset of tests 136 that were merged,” see Ramraz paragraph [0040]).

As per claim 5, Ramraz modified with Klein teaches wherein the generating the test suite that includes the subset of the plurality of test cases includes: identifying at least two of the plurality of test cases that are associated with software code coverage for a common software code method (“The test controller 110 may determine that the block of code 160 includes a portion of code 162 (e.g., one or more lines of code) that has the same or similar properties to one or more of portions of code of the previously tested block of code,” see Klein paragraph [0031]); and including only one of the at least two of the plurality of test cases in the subset of the plurality of test cases included in the test suite (“To test the block of code 160, the test controller 110 may generate a reduced test suite 164, based on at least one test statistic 170. For example, the test controller 110 may select, from the plurality of test cases 166, at least a test case 165 of the plurality of test cases 166,” see Klein paragraph [0031]).

As per claims 7, 8, 10 and 11, these are the IHS claims to software code testing system claims 1, 2, 4 and 5, respectively. Therefore, they are rejected for the same reasons as above. 

As per claim 13, Ramraz modified with Klein teaches wherein the software code testing engine is configured to: identifying, via a network, the plurality of software code modules (“The testing component 134 may access the source code 135 either locally (e.g., a data store on the client device 130) or remotely (e.g., via the network 140) for testing purposes,” see Ramraz paragraph [0021]).

As per claims 14, 15, 17 and 18, these are the method claims to software code testing system claims 1, 2, 4 and 5, respectively. Therefore, they are rejected for the same reasons as above. 

As per claim 20, Ramraz modified with Klein teaches further comprising: identifying, by the software code testing system via a network, the plurality of software code modules. (“The testing component 134 may access the source code 135 either locally (e.g., a data store on the client device 130) or remotely (e.g., via the network 140) for testing purposes,” see Ramraz paragraph [0021]).

Claims 3, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramraz (US-PGPUB-NO: 2019/0018761 A1) and Klein (US-PGPUB-NO: 2019/0377666 A1), in further view of Wiener et al. (US-PGPUB-NO: 2019/0354467 A1) hereinafter Wiener.

As per claim 3, Ramraz modified with Klein does not teach wherein software code coverage determination sub-engine is configured to: inject at least one software code coverage hook element into each of the plurality of software code modules, wherein each of the at least one software code coverage hook element is configured to identify the respective software code coverage for each at least one software code method included in each of the plurality of software code modules. However, Wiener teaches wherein software code coverage determination sub-engine is configured to: inject at least one software code coverage hook element into each of the plurality of software code modules (“To that end, software product 630 may be modified (e.g., injected) with additional code that allows the testing device to,” see Wiener paragraph [0122]), wherein each of the at least one software code coverage hook element is configured to identify the respective software code coverage for each at least one software code method included in each of the plurality of software code modules (“determine which code units or portions thereof are being executed and which data units or portions thereof are being accessed or modified by the software tests,” see Wiener paragraph [0122]).
Ramraz, Klein and Wiener are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Ramraz’s teaching of source code test consolidation using code coverage and Klein’s teaching of optimization of software test scheduling using test statistics with Wiener’s teaching of dependency mapping between program code and tests to rapidly identify error sources to incorporate inserting code to make it easier to log the control flow from the execution of the test cases and help trace code units executed by test cases.

As per claim 9, this is the IHS claim to software code testing system claim 3. Therefore, it is rejected for the same reasons as above.

As per claim 16, this is the method claim to software code testing system claim 3. Therefore, it is rejected for the same reasons as above.

Claims 6, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramraz (US-PGPUB-NO: 2019/0018761 A1) and Klein (US-PGPUB-NO: 2019/0377666 A1), in further view of Boshernitsan et al. (US-PGPUB-NO: 2015/0007140 A1) hereinafter Boshernitsan.

As per claim 6, Ramraz modified with Klein teaches indication of failed code but does not explicitly teach wherein the test case sub-engine is configured to: generate a pass result or a fail result for each of the plurality of software code modules upon which a test case was run, and wherein the software code coverage determination sub-engine is configured to: identify the respective software code coverage for each of the at least one software code method included in each of the plurality of software code modules associated with a pass result. However, Boshernitsan teaches wherein the test case sub-engine is configured to: generate a pass result or a fail result for each of the plurality of software code modules upon which a test case was run (“Each time a dynamic test is run, non-structural information can be gathered such as success/failure,” see Boshernitsan paragraph [0035]), and wherein the software code coverage determination sub-engine is configured to: identify the respective software code coverage for each of the at least one software code method included in each of the plurality of software code modules associated with a pass result (“Different inputs to the same program result in the program following different execution paths. The term `test coverage` as used herein refers to the group of functions exercised and/or group of files invoked in the course of execution of a program. In general, a determination of whether a test passes or fails depends upon whether test produces expected results, for example. Thus, results produced by a test may be compared with expected results to determine whether the test passes or fails,” see Boshernitsan [0037]).
Ramraz, Klein and Boshernitsan are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Ramraz’s teaching of source code test consolidation using code coverage and Klein’s teaching of optimization of software test scheduling using test statistics with Borshenitsan’s teaching of prioritization of tests of computer program code to incorporate success/fail reports for testing being conducted with structural information regarding execution path of code under test. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Raghavan et al. (US-PGPUB-NO: 2015/0309918 A1) teaches method of optimizing execution of test cases by calculating failure probability level of plurality of test cases based on plurality of test results associated to each of the plurality of test cases and determining dynamic risk profile level based on weights assigned to the failure probability level and risk impact parameter of the plurality of test cases.
 Avvari et al. (US-PGPUB-NO: 2003/0212661 A1) teaches software development test case maintenance. 
 Bakowski (US-PGPUB-NO: 2009/0265693 A1) teaches software code testing for an automated test execution environment involving importing test case information into a tooling environment based on code coverage and targeted testing.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENIN PAULINO/Examiner, Art Unit 2193    

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193